Citation Nr: 0917028	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include emphysema and chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran had active service in the United States Navy from 
February 1948 to January 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii, which, amongst other issues, denied 
the Veteran's claim for service connection for emphysema due 
to asbestos exposure.  The veteran filed a timely Notice of 
Disagreement (NOD) in September 2004, specifically limiting 
his appeal to the denial of service connection for emphysema 
due to asbestos exposure.  Subsequently, in August 2005, the 
RO provided a Statement of the Case (SOC), reclassifying the 
claim as "service connection for asbestos related disease or 
disability."  In October 2005, the veteran filed a timely 
substantive appeal to the Board.   

The Veteran was scheduled to appear at a Travel Board hearing 
in July 2007 but failed to report as scheduled.  As he has 
not shown good reason for his absence, his request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In a November 2007 determination, the Board reclassified the 
Veteran's claim as one of entitlement to service connection 
for a lung disorder, to include emphysema and COPD.  In the 
same decision, the Board remanded the Veteran's claim, 
requesting the AMC: to ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2008) were fully satisfied; and 
to obtain a VA pulmonary examination for the purposes of 
determining the nature, approximate onset date and/or 
etiology of any lung disease that is currently present.  
Having completed the required directives, the RO considered 
the evidence of record and issued a Supplemental Statement of 
the Case (SSOC) in March 2009.  Inasmuch as the provisions of 
the Board's November 2007 remand have been complied with, the 
Board will now proceed with its review of the appeal.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.

2.  There is no medical or X-ray evidence of a lung disease 
until many years after service; the preponderance of the 
evidence is against a nexus between a current diagnosis of a 
respiratory disease, to include COPD and emphysema, and any 
incident of service, to include exposure to asbestos; a 
recent pulmonary work-up ruled out a current diagnosis of 
asbestosis or asbestos-related lung disease.


CONCLUSION OF LAW

Service connection for a lung disorder, to include emphysema, 
COPD, and claimed asbestos-related lung disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a December 2007 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims on appeal; the information and evidence that the VA 
would seek to provide; the information and evidence the 
Veteran was expected to provide, and the information required 
by Dingess.  However, this notice was not issued to the 
Veteran prior to the initial February 2004 rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the Veteran's claims, as 
demonstrated by the March 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541- 42 (2006) (Mayfield III); (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented throughout 
this appeal and through his representative has demonstrated 
he is aware of the information and evidence not of record 
that was necessary to substantiate his claims on appeal; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide.  See Shinseki v. Sanders, 2009 WL 1045952 
(U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist the Veteran with his claim.  There is no indication 
of any additional relevant evidence that has not been 
obtained.  In July 2008, the AMC also afforded the Veteran a 
VA pulmonary examination, which was thorough in nature and 
included pulmonary function studies and a CT scan of the 
lungs, competent medical and radiological opinions regarding 
the correct diagnosis and a nexus opinion in an addendum.  
Under these circumstances, there is no duty to provide 
another medical examination or opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection.  

a.  Factual Evidence.  The Veteran essentially contends that 
he has a pulmonary disorder, including emphysema and/or 
chronic obstructive pulmonary disease (COPD), related to his 
service.  Specifically, the Veteran contends that his current 
lung disorder was caused by his exposure to asbestos while on 
active duty.  The evidence of record in this matter consists 
of service treatment and personnel records, VA and private 
post-service treatment records, and statements from the 
Veteran.

Following the Veteran's February 1948 service pre-enlistment 
medical examination, the examiner noted no abnormalities 
relating to a lung disorder.  The Veteran's service treatment 
records do not contain any diagnosis or treatment for a lung 
disorder.  The Veteran's service personnel records indicate 
that he served on vessels stationed at the US Naval Station, 
Pearl Harbor during service.  On the Veteran's January 1952 
service discharge medical examination, the examiner noted no 
findings relating to a lung disorder.  

Private treatment records, dated from October 1998 through 
October 2004, indicate treatment for lung disease, including 
emphysema and COPD.  In a March 2004 private treatment 
record, the examiner noted a severe obstructive lung defect.  
In an additional March 2004 private treatment record, the 
examiner diagnosed chronic interstitial disease.  An April 
2004 private treatment record reflects that the Veteran 
expressed concerns regarding asbestos exposure.  The Veteran 
told the examiner that he did not have any documents 
regarding such exposure at that time and the clinician did 
not link the Veteran's COPD to the claimed in-service 
asbestos exposure.  

In an October 2005 statement, the Veteran stated that he 
worked as an electrician on-board a tug boat for two and a 
half years during service, during which he was exposed to 
asbestos everyday.  He indicated that he had been on oxygen 
for 24 hours per day since 2000 and he believed that his lung 
disorder was due to his service.

In a July 2008 VA pulmonary examination report, authored by 
Dr. W. (initial used to protect privacy), the Veteran 
reportedly stated that he was diagnosed with emphysema in 
1978.  He recalled that he was exposed to asbestos initially 
during service from 1948 to 1952.  Following discharge, he 
was employed performing electric motor repair, service 
repair, ship repair, and navy contracts from 1956 through 
1986.  The Veteran had been on oxygen since 2001.  He had no 
wheezing, cough, chronic bronchitis, asthma, or history of 
frequent pneumonias.  He used various inhalers, but found 
none effective except albuterol.  He drank vinegar and water 
daily for "lung cleaning."  The Veteran noted that he 
smoked 120 packs of cigarettes per year, prior to quitting in 
1975.

Objective examination of the lungs indicated poor air 
movement throughout with nearly inaudible breath sounds 
bilaterally.  There were no wheezes, rales, or rhonchi.  
There were no pleural friction rubs.  Forced exhalation 
revealed good air flow.  The examiner also reviewed pulmonary 
function tests from April 2004, showing a forced expiratory 
volume in one second (FEV1) of 0.87 liters or 33 percent 
predicted, a diffusion capacity of carbon monoxide (DLCO) of 
72 percent, and a ratio of forced expiratory volume in one 
second to forced vital capacity (FEV1/FVC) ratio of 42 
percent of predicted.  Dr. W. assessed that the Veteran had 
extensive asbestos exposure, but no known asbestos related 
lung diseases that she could determine from the records.  Dr. 
W. noted that the Veteran had severe obstructive lung disease 
in 2004, but the diffusion capacity of carbon monoxide then 
was 72 percent.  Dr. W. indicated that repeat pulmonary 
function tests and a CT scan were required to determine if 
the Veteran had any fibrosis.  

In a July 2008 VA treatment record, the Veteran reportedly 
stated that he had smoked for 47 years and stopped 14 years 
ago.  Pulmonary function tests showed a forced vital capacity 
(FVC) of 2.38 liters at 53 percent of predicted, a forced 
expiratory volume in one second (FEV1) of 0.83 liters or 25 
percent predicted, a forced midexpiratory flow rate (FEF 25-
75%) of 0.26 liters/second or 9 percent predicted, and a 
FEV1/FVC ratio of 35 percent of predicted.  After use of a 
nebulized albuterol sulfate 2.5 mg/3 ml bronchodilator, FEV 
and FEF 25-75% improved 2% and 4%, respectively.  Regarding 
diffusion capacity, diffusion capacity of carbon dioxide 
(DLCO) and the ratio of diffusing capacity to alveolar volume 
(DL/VA) were 38 percent and 68 percent of predicted, 
respectively.  The conclusion was that the Veteran had a 
severe obstructive ventilatory defect with no response to the 
bronchodilator; a moderate diffusing abnormality; and reduced 
FVC.  

In a July 2008 VA CT scan report, the examiner noted, in the 
left lower lung, a somewhat irregular pulmonary nodular 
opacity which was about 2 cm in maximal long axis 
measurement, but was rather flat in the opposite plane and 
looked more like an area of infection or inflammation rather 
than a neoplasm.  The latter possibility was not entirely 
excluded, however.  There were multiple stands of fibrosis in 
that area which made the examiner believe that it was more 
likely some previous infection or inflammation near an area 
of bronchiectasis rather than any sort of worrisome pulmonary 
mass or module.  An examination of the right lung found 
scattered fibrosis throughout with multiple thin-walled blebs 
and bullae identified.  No calcified pleural plaques were 
seen, but multiple tiny plaques were identified bilaterally.  
The radiologist did not diagnose asbestos-related lung 
disease or attribute the Veteran's lung abnormalities to 
exposure to asbestos. 

In a March 2008 addendum to the VA examination, written after 
a review of the case file and Dr. W's notes, Dr. R., a VA 
physician, indicated that, in his opinion, the Veteran's COPD 
and emphysema were more likely secondary to a history of 
smoking and less likely as not caused by or were a result of 
asbestos exposure.  

In a March 2009 SSOC, the AMC reiterated Dr. W's 
determination that the Veteran had a history of extensive 
asbestos exposure.  However, in keeping with the finding of 
Dr. R's addendum, the AMC found that the Veteran's lung 
disorders were more likely secondary to a history of smoking, 
and were less likely as not caused by or resulted from 
asbestos exposure.  
 
b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of the VA promulgated any specific regulations.  
However, in 1988, the VA issued a circular on asbestos-
related diseases that provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans' Administration, DVB Circular 21-88-8, 
Asbestos- Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular since have 
been included in the VA Adjudication Procedure Manual, M21-
1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 
(Jan. 7, 2007) ("VA Manual").  Also, an opinion by the VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims. See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases vary from 10-45 years or more between first 
exposure and development of disease.  VA Manual, paragraph 
9(d).  An asbestos-related disease can develop from brief 
exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

For claims, as here, filed on or after June 9, 1998, service 
connection for any disability resulting from injury or 
disease attributable to the use of tobacco products during 
service is prohibited.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board finds that entitlement to service 
connection for a lung disorder, to include emphysema and 
chronic obstructive pulmonary disease (COPD), is not 
warranted.  Given the Veteran's duties while aboard ship in 
the US Navy between February 1948 and January 1952, the Board 
does not dispute that he was exposed to asbestos while on 
active duty.  However, as explained below, the overwhelming 
preponderance of the medical evidence is against a current 
diagnosis of asbestos-related lung disease (asbestosis) or a 
nexus between a current lung disorder and any incident of 
service, to include asbestos exposure.

The service treatment records are negative for any abnormal 
findings relating to a lung disorder.  There is no post-
service medical evidence of pulmonary disease until decades 
after the Veteran's separation from service.  There is 
medical and radiological evidence of current pulmonary 
disease.  The only medical evidence of record containing 
competent opinions from professionals regarding whether the 
Veteran has a current lung disease linked to any incident of 
service, particularly asbestos exposure, are contained in Dr. 
W.'s July 2008 VA pulmonary examination report and Dr. R.'s 
March 2009 addendum.  The Board notes that, after 
interviewing the Veteran, reviewing the April 2004 pulmonary 
function tests, and examining the Veteran, Dr. W did not 
conclude that the Veteran had any asbestos related disease.  
Although a July 2008 CT scan report noted some fibrosis in 
both of the Veteran's lungs, the CT examiner did not include 
any notation identifying asbestosis in his report.  The Board 
further notes that, after a review of the claims file and Dr. 
W's notes, in a March 2008 addendum, Dr. R. found that the 
Veteran's COPD and emphysema were more likely secondary to a 
history of smoking, and less likely as not caused by or 
resulted from asbestos exposure.  Noting the findings 
recorded in Dr. W's report, the thoroughness of the 
examination provided the Veteran, the review of the claims 
file, and the rationale provided, the Board finds Dr. R.'s 
opinion to be of substantial probative value in this matter.  
See Prejean v. West, 13 Vet. 444, 448 (2000).  

In view of the foregoing, the Board must conclude that the 
overwhelming preponderance of the competent (medical) 
evidence, to include a recent pulmonary work-up that was 
quite thorough in nature, rules out a current diagnosis of 
asbestosis or asbestos-related lung disease.  In addition, as 
there is no competent medical opinion of record to refute Dr. 
W and Dr. R's findings, the Board must conclude that the 
preponderance of the evidence is against a nexus between a 
current diagnosis of a lung disease and service.  With 
respect to cigarette smoking, for claims filed after June 9, 
1998, such as the Veteran's claim, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2008).  

The Veteran has asserted that his current lung disorders, 
including emphysema and COPD are causally linked to his 
exposure to asbestos while on active duty.  However, as a 
layman, he does not possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a lung disorder, to 
include emphysema, COPD and claimed asbestosis or asbestos-
related lung disease.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the Veteran's appeal must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a lung disorder, to include emphysema, 
COPD and claimed asbestosis, is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


